United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
DEPARTMENT OF ENERGY,
ENVIRONMENTAL MANAGEMENT
PROGRAM, NORTH FLORIDA/SOUTH
GEORGIA VETERANS HEALTH SYSTEM,
Lake City, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)
)

Appearances:
Fred L. Brittain, Sr., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2422
Issued: June 16, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 3, 2008 appellant filed a timely appeal from a November 16, 2007 merit
decision of the Office of Workers’ Compensation Programs denying continuation of pay and a
December 19, 2007 merit decision denying his claim for an employment-related injury. He also
timely appealed a July 16, 2008 nonmerit decision of the Branch of Hearings and Review
denying his request for an oral hearing. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this claim.
ISSUES
The issues are: (1) whether the Office properly denied continuation of pay on the
grounds that appellant failed to give written notice of injury within the time limitation provision
of the Federal Employees’ Compensation Act; (2) whether he established that he sustained an
injury on August 23, 2007 in the performance of duty; and (3) whether the Branch of Hearings
and Review properly denied his request for an oral hearing as untimely. On appeal, appellant’s

representative contended that appellant injured his back on August 14, 2006 while operating a
floor buffer.
FACTUAL HISTORY
On November 8, 2007 appellant, then a 50-year-old housekeeping aid, filed a traumatic
injury claim (Form CA-1) alleging that on August 23, 2007 he experienced low back pain while
using a floor scrubber and that he sustained a sprain/strain of his lower back and buttocks. The
employing establishment noted that he did not miss any time from work.
By decision dated November 16, 2007, the Office denied continuation of pay on the
grounds that appellant did not report his injury on an Office approved form within 30 days.
In a November 16, 2007 letter, the Office notified appellant of the deficiencies in his
claim and requested additional information.
In a worksheet, J. Craig, a certified rehabilitation registered nurse, stated that he was
referred to appellant’s case on November 16, 2007.1 He noted that appellant had stopped work
on October 16, 2007. Mr. Craig stated that he called appellant on November 16, 2007 and that
appellant had returned his call. Appellant stated that on August 23, 2007 he aggravated a
previous August 14, 2007 injury and that he was returning to work on December 5, 2007.
Mr. Craig informed appellant that he needed to mail medical documentation to the Office within
30 days. He also noted that appellant underwent surgery on November 13, 2007.
In an August 23, 2007 medical note, Richard Medeiros, an advanced registered nurse
practitioner, stated that appellant had low back pain on his left side that radiated into his left
thigh. Appellant stated that he had back pain the day prior and when he got out of the car that
morning the pain worsened. He also stated that this was not an on-the-job injury.
In a December 19, 2007 decision, the Office denied the claim, finding that appellant did
not establish that the incident occurred as alleged because the medical evidence was inconsistent
with his statements in his claim.
Appellant filed a request for an oral hearing before an Office hearing representative. The
envelope containing the request was postmarked May 27, 2008.
By decision dated July 16, 2008, the Office denied appellant’s request for an oral hearing
on the grounds that his request was not made within 30 days after the issuance of the
December 19, 2007 decision. It also found that the issue could be equally well addressed by
appellant requesting reconsideration and submitting new evidence.

1

It appears the worksheet was signed on November 13, 2007; however, most of the conversations Mr. Craig
referenced in the document occurred subsequent to that date.

2

LEGAL PRECEDENT -- ISSUE 1
Section 81182 of the Act3 provides for payment of continuation of pay, not to exceed 45
days, to an employee who has filed a claim for a period of wage loss due to traumatic injury with
her immediate supervisor on a form approved by the Secretary of Labor within the time specified
in section 8122(a)(2) of this title. Section 8122(a)(2)4 provides that written notice of injury must
be given as specified in section 8119. The latter section provides in part that notice of injury
shall be given in writing within 30 days after the injury.5
Claims that are timely under section 8122 are not necessarily timely under section
8118(a). Section 8118(a) makes continuation of pay contingent on the filing of a written claim
within 30 days of the injury.6 When an injured employee makes no written claim for a period of
wage loss within 30 days, he is not entitled to continuation of pay, notwithstanding prompt
notice of injury.7
The Act’s implementing regulations provide, in pertinent part, that to be eligible for
continuation of pay, a claimant must: (1) have a traumatic injury which is job related and the
cause of the disability, and/or the cause of lost time due to the need for medical examination and
treatment; (2) file Form CA-1 within 30 days of the date of the injury; and (3) begin losing time
from work due to the traumatic injury within 45 days of the injury.8
ANALYSIS -- ISSUE 1
On November 8, 2007 appellant filed a notice of traumatic injury (Form CA-1) for an
alleged August 23, 2007 employment injury. Because the claim was not filed within 30 days of
the injury, as specified in section 8118(a) and 8122(a)(2) of the Act, the Board finds that he is
not entitled to continuation of pay.9
LEGAL PRECEDENT -- ISSUE 2
An employee who claims benefits under the Act10 has the burden of establishing the
occurrence of an injury at the time, place and in the manner alleged, by a preponderance of the
2

5 U.S.C. § 8118.

3

Id. at §§ 8101-8193.

4

Id. at § 8122(a)(2).

5

Id. at § 8119(a), (c). See also Gwen Cohen-Wise, 54 ECAB 732 (2003).

6

Id. at § 8119(a).

7

Laura L. Harrison, 52 ECAB 515 (2001).

8

20 C.F.R. § 10.205(a)(1-3). See also Carol A. Lyles, 57 ECAB 265 (2005).

9

See Laura L. Harrison, 52 ECAB 515 (2001).

10

5 U.S.C. §§ 8101-8193.

3

reliable, probative and substantial evidence.11 An injury does not have to be confirmed by
eyewitnesses in order to establish the fact that an employee sustained an injury in the
performance of duty, but the employee’s statements must be consistent with the surrounding
facts and circumstances and his or her subsequent course of action.12 An employee has not met
his or her burden of proof in establishing the occurrence of an injury when there are such
inconsistencies in the evidence as to cast serious doubt upon the validity of the claim.13 Such
circumstances as late notification of injury, lack of confirmation of injury, continuing to work
without apparent difficulty following the alleged injury, and failure to obtain medical treatment
may, if otherwise unexplained, cast sufficient doubt on an employee’s statements in determining
whether a prima facie case has been established.14 However, an employee’s statement alleging
that an injury occurred at a given time and in a given manner is of great probative value and will
stand unless refuted by strong or persuasive evidence.15
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.16 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.17
ANALYSIS -- ISSUE 2
The issue is whether appellant established that he sustained a back and buttocks injury on
August 23, 2007 as alleged.
Appellant filed a traumatic injury claim on November 8, 2007 alleging that he injured his
back and buttocks while using a floor scrubber on August 23, 2007. However, in a medical note
dated August 23, 2007, Mr. Medeiros reported appellant’s claims that he had low back pain the
day prior and that he experienced pain when he got out of the car that day. He also relayed
appellant’s statement that his injury was not work related.

11

D.B., 58 ECAB ___ (Docket No. 07-440, issued April 23, 2007); George W. Glavis, 5 ECAB 363, 365 (1953).

12

M.H., 59 ECAB ___ (Docket No. 08-120, issued April 17, 2008); George W. Glavis, supra note 11.

13

S.P., 59 ECAB ___ (Docket No. 07-1584, issued November 15, 2007); Gus Mavroudis, 9 ECAB 31, 33 (1956).

14

M.H., supra note 12; John D. Shreve, 6 ECAB 718, 719 (1954).

15

S.P., 59 ECAB ___ (Docket No. 07-1584, issued November 15, 2007); Wanda F. Davenport, 32 ECAB 552,
556 (1981).
16

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

17

T.H., 59 ECAB ___ (Docket No. 07-2300, issued March 7, 2008); John J. Carlone, 41 ECAB 354, 35657 (1989).

4

The Board finds that appellant has not met his burden of proof to establish that the
August 23, 2007 incident occurred as alleged. The record is devoid of any evidence which
would support appellant’s recitation of the events of that date. Appellant did not file a claim
until several months after the injury and did not submit any evidence indicating that he informed
his supervisors of the injury prior to the filing of his claim. Further, on his claim form, the
employing establishment noted that appellant did not miss any work, thus, it would appear that
he continued to work despite the alleged injury. While appellant did seek contemporaneous
medical treatment, Mr. Medeiros’s report of appellant’s statement on the day of the alleged
injury is in direct opposition to appellant’s assertions that he injured himself using a floor
scrubber at work. While appellant’s claims regarding the events of the August 23, 2007 incident
are of great probative value, the evidence of record directly refutes his statements, thereby
casting serious doubt upon the validity of his claim.18 Therefore, the Board finds that appellant
did not establish that the August 23, 2007 work incident occurred as alleged.19
The Board notes that on appeal, appellant’s representative contends that appellant injured
his back on August 14, 2006 while operating a floor buffer. The only evidence that would begin
to support this argument is the worksheet where Mr. Craig related appellant’s claims that he
aggravated a previous August 14, 2007 injury. However, it is unclear whether Mr. Craig’s
worksheet is referring to the August 14, 2006 injury alleged on appeal or a different injury
occurring a year later. Because there is no other evidence of record relating to an August 14,
2006 or 2007 injury, nor has appellant mentioned this injury in his claim or filed a separate claim
alleging this injury, appellant’s contention on appeal lacks merit.
LEGAL PRECEDENT -- ISSUE 3
A claimant dissatisfied with a decision of the Office shall be afforded an opportunity for
an oral hearing or, in lieu thereof, a review of the written record. A request for either an oral
hearing or a review of the written record must be submitted in writing, within 30 days of the date
of the decision for which a hearing is sought. If the request is not made within 30 days or if it is
made after a reconsideration request, a claimant is not entitled to a hearing or a review of the
written record as a matter of right.20 The Board has held that the Office, in its broad
discretionary authority in the administration of the Act,21 has the power to hold hearings in
certain circumstances where no legal provision was made for such hearings and that the Office
must exercise this discretionary authority in deciding whether to grant a hearing.22 The Office’s
procedures, which require the Office to exercise its discretion to grant or deny a hearing when

18

See James C. Williams, 32 ECAB 722 (1981).

19

See id.

20

Claudio Vazquez, 52 ECAB 496 (2001).

21

5 U.S.C. §§ 8101-8193.

22

Marilyn F. Wilson, 52 ECAB 347 (2001).

5

the request is untimely or made after reconsideration, are a proper interpretation of the Act and
Board precedent.23
ANALYSIS -- ISSUE 3
The Office issued a merit decision denying appellant’s claim on December 19, 2007.
Appellant’s request for an oral hearing was postmarked May 27, 2008. As this was over 30 days
after December 20, 2007, the Board finds that appellant was not entitled to an oral hearing before
a hearing representative as a matter of right.24 The Office exercised its discretion in this case and
found that appellant’s claim could equally well be addressed by requesting reconsideration and
submitting additional evidence. The only limitation on the Office’s authority is reasonableness.25
Abuse of discretion is generally shown through proof of manifest error, a clearly unreasonable
exercise of judgment or actions taken which are contrary to logic and deductions of known
facts.26 There is no evidence of record that the Office abused its discretion in denying
appellant’s request for a hearing under these circumstances.
Thus, the Board finds that the Office did not abuse its discretion in denying appellant’s
request for an oral hearing before a hearing representative.
CONCLUSION
The Board finds that appellant is not entitled to continuation of pay for his August 23,
2007 injury as he failed to timely file the notice of injury. The Board also finds that he did not
establish that he sustained an injury on August 23, 2007 in the performance of duty. Finally, the
Board finds that the Branch of Hearings and Review properly denied his request for an oral
hearing as untimely.

23

Claudio Vazquez, supra note 20.

24

See Angel M. Lebron, Jr., 51 ECAB 488 (2000) (the date of the event from which the designated period of time
begins to run shall not be included when computing the time period). See 20 C.F.R. § 10.616(a) (the hearing request
must be sent within 30 days as determined by postmark or other carrier’s date marking).
25

Linda J. Reeves, 48 ECAB 373 (1997).

26

See Daniel J. Perea, 42 ECAB 214 (1990).

6

ORDER
IT IS HEREBY ORDERED THAT the July 16, 2008 and December 19 and
November 16, 2007 decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: June 16, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

